DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method Invention, there being no allowable generic or linking claim. Further, claims 8, 13, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species.  The Examiner notes that claims 8 & 16 (regarding solder resist), and claims 13 & 17 (non-parallel edges or tapered via with metal pad end portion) do not appear compatible with elected Species of Fig. 5.  Election was made without traverse of device Invention I and Species A in the reply filed on 3/1/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 10, 11, 14, 15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1 & 11), 2, 4, (4 & 10), 11, 13, 15, and 18 of U.S. Patent No. 11,257,759. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of the cited claims under examination is recited by the respective reference claim.  Particularly, the “conductive pad of…(each) transistor” recited in the reference claims is regarded as synonymous with the “terminal of…(each) transistor” recited in the claims under examination within the both the context of the disclosures and the ordinary understanding within the art, a conductive pad of a transistor necessarily providing a terminal of said transistor in any reasonable sense.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10-11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steeneken’844 (US PGPub 2014/0151844).
Regarding claim 1, Steeneken’844 discloses in Fig. 2 (see Figs. 4a-f form method of manufacturing), 
a wafer substrate (420, para. [0023]) including a first region (204, para. [0020]) and a second region (202, para. [0020]), the first region defining at least a portion of at least one first transistor, the second region defining at least a portion of at least one second transistor (para. [0020]:P each region comprises power transistors, CMOS transistors, etc.); 
an isolation area (240, para. [0020]:  including material as described below in para. [0030]) located between the first region and the second region; 
at least one terminal of the at least one first transistor contacting the first region of the wafer substrate; at least one terminal of the at least one second transistor contacting the second region of the wafer substrate (para. [0020]:  backend interconnects 220/222 contact transistor terminals in the substrate to provide electrical connection); and 
an encapsulation material (para. [0030]:  polyimide, epoxy, and silicone are recognized encapsulation materials), the encapsulation material including a portion located within the isolation area.
Regarding claim 2, Steeneken’844 further discloses that the isolation area is a first isolation area, and the wafer substrate includes a third region (206, para. [0020]), the third region defining at least a portion of at least one third transistor, the semiconductor device further comprising: 
a second isolation area (242, para. [0020]) located between the first region (204) and the third region (206), 
wherein the encapsulation material includes a portion located within the second isolation area.
Regarding claim 3, Steeneken’844 further discloses a first electrode (232, para. [0020]) coupled to the at least one terminal of the at least one first transistor; and 
a second electrode (230, para. [0020]) coupled to the at least one terminal of the at least one second transistor.
Regarding claim 5, Steeneken’844 further discloses a backplate including a first region and a second region, the first region of the backplate (Fig. 4e, para. [0023-0024]:  in all regions, further metallic layer on metallic layer 230 for electrical/thermal contact) contacting the first region of the wafer substrate, the second region of the backplate contacting the second region of the wafer substrate.
Regarding claim 6, Steeneken’844 therein discloses that the encapsulation material includes a portion that extends between an edge of the first region and an edge of the second region.
Regarding claim 7, Steeneken’844 therein discloses that the encapsulation material includes a molding material (para. [0030]:  polyimide, epoxy, and silicone are recognized molding materials).
Regarding claim 10, Steeneken’844 discloses in Fig. 2 (see Figs. 4a-f form method of manufacturing), 
a wafer substrate (420, para. [0023]) including a first region (204, para. [0020]) and a second region (202, para. [0020]), the first region defining at least a portion of at least one first transistor, the second region defining at least a portion of at least one second transistor (para. [0020]:P each region comprises power transistors, CMOS transistors, etc.); 
a backplate including a first region and a second region, the first region of the backplate (Fig. 4e, para. [0023-0024]:  in all regions, further metallic layer on metallic layer 230 for electrical/thermal contact) contacting the first region of the wafer substrate, the second region of the backplate contacting the second region of the wafer substrate
an isolation area (240, para. [0020]:  including material as described below in para. [0030]) located between the first region of the wafer substrate and the second region of the wafer substrate; and 
an encapsulation material (para. [0030]:  polyimide, epoxy, and silicone are recognized encapsulation materials), the encapsulation material including a portion located within the isolation area.
Regarding claim 11, Steeneken’844 further discloses a first electrode (232, para. [0020]) coupled to a terminal of the first transistor, the terminal contacting the first region of the wafer substrate; and 
a second electrode (230, para. [0020]) coupled to a terminal of the second transistor, the terminal contacting the second region of the wafer substrate (para. [0020]:  backend interconnects 220/222 contact transistor terminals in the substrate to provide electrical connection).
Regarding claim 15, Steeneken’844 therein discloses that the encapsulation material includes a molding material (para. [0030]:  polyimide, epoxy, and silicone are recognized molding materials).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steeneken’844, and further in view of Mori (US PGPub 2018/0096944).
Regarding claim 4, Steeneken’844 appears not to explicitly disclose that the encapsulation material includes a portion that extends between an edge of the first electrode and an edge of the second electrode.
Mori discloses in Fig. 13, a configuration in which laterally isolated components are formed on separate semiconductor chips (310 & 10, para. [0065]) such that an encapsulation material (30, para. [0072]:  resin layer) extends between the chips and between edges of a first electrode (331, para. [0069]) and a second electrode (32, para. [0069]) connected to transistors on the respective chips.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second transistors on separately fabricated semiconductor chips as in Mori in Steeneken’844, the processes for each being thereby optimized for performance.  In so doing, the encapsulation material includes a portion that extends between an edge of the first electrode and an edge of the second electrode.
Regarding claim 12, Steeneken’844 appears not to explicitly disclose that the encapsulation material includes a portion that extends between an edge of the first electrode and an edge of the second electrode.
Mori discloses in Fig. 13, a configuration in which laterally isolated components are formed on separate semiconductor chips (310 & 10, para. [0065]) such that an encapsulation material (30, para. [0072]:  resin layer) extends between the chips and between edges of a first electrode (331, para. [0069]) and a second electrode (32, para. [0069]) connected to transistors on the respective chips.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second transistors on separately fabricated semiconductor chips as in Mori in Steeneken’844, the processes for each being thereby optimized for performance.  In so doing, the encapsulation material includes a portion that extends between an edge of the first electrode and an edge of the second electrode.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steeneken’844, and further in view of Nakagawa (Ch. 8, "Power IC Technologies", The VLSI Handbook, CRC Press LLC, 2000).
Regarding claim 9, Steeneken’844 therein discloses that the at least one first transistor is a power field-effect transistor, and the at least one second transistor is a field effect transistor (para. [0020]:  power transistors include bipolar, IGFET, and MOS devices, and the broad disclosure of CMOS in both regions and any other sub-circuit needing isolation implies the broad range of power devices.)
Steeneken’844 appears not to explicitly disclose that the at least one second transistor is a sensor transistor.
Nakagawa discloses in section 8.7 that a sensor device is beneficially integrated with a power device so that junction temperatures of the sensor devices may closely respond to the proximate power device temperatures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide that the at least one second transistor is a sensor transistor to closely respond to the proximate power device temperatures.  In so doing, that the at least one second transistor is a sensor transistor.
Regarding claim 18, Steeneken’844 therein discloses that the at least one first transistor is a power field-effect transistor, and the at least one second transistor is a field effect transistor (para. [0020]:  power transistors include bipolar, IGFET, and MOS devices, and the broad disclosure of CMOS in both regions and any other sub-circuit needing isolation implies the broad range of power devices.)
Steeneken’844 appears not to explicitly disclose that the at least one second transistor is a sensor transistor.
Nakagawa discloses in section 8.7 that a sensor device is beneficially integrated with a power device so that junction temperatures of the sensor devices may closely respond to the proximate power device temperatures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide that the at least one second transistor is a sensor transistor to closely respond to the proximate power device temperatures.  In so doing, that the at least one second transistor is a sensor transistor.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steeneken’844, and further in view of Steeneken'309 (US PGPub 2014/0184309).
Regarding claim 14, Steeneken’844 therein discloses that the a least one first transistor includes a power transistor FET (CMOS devices generally disclosed), and the at least one second transistor includes a CMOS circuit (para. [0020]).
Steeneken’844 appears not to explicitly disclose that the at least one second transistor includes two second transistors, wherein drains of the two second transistors are connected in series.
However, it would be obvious over the disclosure of Steeneken’844 that, e.g. a CMOS inverter in general comprising CMOS circuits, the at least one second transistor includes two second transistors connected in series.
 Steeneken’844 as combined appears not to explicitly disclose that the a least one first transistor includes two first transistors, wherein drains of the two first transistors are connected in series. 
Steeneken'309 discloses in Fig. 1 that series connected MOS power transistors increase overall breakdown voltage without increasing Ron or semiconductor area (para. [0004], [0018], & [0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use series connected MOS power transistors to increase overall breakdown voltage without increasing Ron or semiconductor area.  In so doing, the a least one first transistor includes two first transistors, wherein drains of the two first transistors are connected in series.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/
Examiner, Art Unit 2891  

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891